Citation Nr: 0510030	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  02-19 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to December 
1959.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of a Board decision and remand 
dated in January 2004. 

In correspondence dated in February 2005, the veteran 
inquired as to whether the issue of service connection for a 
low back injury was the only issue on appeal.  He noted that 
he had also submitted claims for neck and head injuries.  The 
veteran is advised that the Board denied the claims for 
service connection for residuals of a cervical spine injury 
and a head injury in its January 2003 decision and remand.  
Those decisions are final.  The claims may be reopened by 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.156(a).


FINDINGS OF FACT

1.  Although the veteran injured his back during service in 
July 1959, his first treatment for back disability after 
service was in 1991; there is no medical evidence of 
continuity of symptomatology for over 30 years between the 
in-service injury the first incident of post-service 
treatment.

2.  Opinions from private physicians in 1991 and 1994 and a 
VA physician in August 2004 attribute the veteran's back 
disability entirely to an intercurrent post-service 
industrial injury that occurred in February 1991.

3.  There is no competent medical evidence to attribute the 
veteran's current low back disability to his in-service 
injury to the back.

4.  Arthritis of the low back is not shown within one year 
after the veteran's discharge from service.


CONCLUSION OF LAW

A chronic low back disability, to include residuals of a low 
back injury, was not incurred in or aggravated by active 
service, nor may arthritis of the lumbosacral spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§  
1112, 1113, 1131, 1137, 5107 (West  2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2000 rating decision, the 
September 2002 Statement of the Case, the September 2003 and 
December 2004 Supplemental Statements of the Case, and the 
February 2001, February 2004, and August 2004 letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, the February 2001 and February 
2004 letters from the RO to the veteran informed him of the 
type of evidence that would substantiate his claim.  
Additionally, the August 2004 RO letter requested that the 
veteran submit any evidence he knew of in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In sum, the veteran was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in January 2000, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   
  
The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the appellant in February 2001, February 2004, 
and August 2004 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant in August 2004 contains the "fourth element."  
The appellant was fully notified of the need to give to VA 
any evidence in his possession pertaining to his claim.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records and service personnel records.  In addition, 
as noted above, the RO contacted the veteran by February 
2001, February 2004, and August 2004  letters and asked him 
to identify all medical providers who treated him for a low 
back disability.  The RO has obtained all identified 
evidence.  The veteran indicated as recently as February 2005 
that he had no additional evidence to submit.

In addition, the case was remanded by the Board in January 
2004 for additional development of the evidence, including 
obtaining a medical examination and opinion.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the October 2004 report of 
medical examination and opinion obtained by the RO, in 
conjunction with the other lay and medical evidence of 
record, provides sufficient competent medical evidence to 
decide the claim.  See 38 U.S.C.A. § 5103A(d).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The service medical records reflect that in July 1959 the 
veteran fell from a piling when the brow collapsed, was 
unconscious for about 10 to 15 minutes according to a witness 
on the scene of the accident, and (while conscious) 
complained of low back pain on admission on the same day.  
The diagnosis was back sprain.  Physical examination and X- 
rays revealed a normal lumbar spine.  Treatment records 
indicate that the veteran was treated with bed rest and local 
heat, made an uneventful recovery, and was asymptomatic, 
well, and fit for duty when discharged to duty three days 
later in July 1959.

For the period from February 1991 to November 1994, records 
of the Social Security Administration (SSA) reveal the 
following:

Private records of treatment in February 1991 note a 
diagnosis of residuals of musculoligamentous sprain of 
thoraculumbar spine with radicular symptomatology, lower 
extremities; and rule out disc protrusion, lumbar spine.  The 
examining physician stated that the veteran's condition was 
industrial in origin and related to a February 1991 injury.

Private records of an industrial orthopedic examination in 
April 1991 include a diagnosis of acute musculoligamentous 
strain, lumbosacral spine, rule out radiculopathy of the 
right lower extremity (unlikely).

In April 1992, a physician opined that the veteran's 
subjective complaints were 50 percent due to objective 
findings referable to the low back due to "pre-existing 
advanced osteoarthritis" and 50 percent to "alleged injury 
of 2/19/91."

Records of orthopedic evaluation in November 1994 include 
diagnoses of chronic residuals of myofascial ligamentous 
sprain/strain, lumbar spine, with questionable right sided 
sciatica; and probable chronic sacroiliac joint inflammation, 
currently in exacerbation.  The physician commented that 
there was no likelihood of significant improvement and that 
the veteran's disability status was considered permanent and 
stationary.  The physician opined that the veteran's present 
disability resulted solely from the on-the-job injury in 
February 1991.  The veteran was currently working within the 
limits of his pain tolerance and vocational rehabilitation 
was not currently required.

In a September 1996 Social Security Administration (SSA) 
decision, the veteran was awarded SSA disability benefits 
based on the disabilities of migraine headaches, a hand 
injury, neck, shoulder and low back pain, cephalgia and 
dizziness.

A VA (fee basis) examiner who conducted a December 1999 
compensation examination did not offer an opinion as to the 
etiology of the veteran's low back disorder (diagnosed as 
transitional lumbosacral vertebra with degenerative change at 
L4, as revealed by X-rays taken that day).  The December 1999 
VA examination report specifically indicated that no medical 
records were reviewed.  The history taken from the veteran 
did not include the well-documented on-the-job injuries that 
occurred in 1991 and 1994, or the extensive findings and 
history of treatment attributed by medical professionals to 
these post-service injuries.  The VA examiner did not offer 
any opinion as to etiology of the diagnosed low back 
disorder.  (For these reasons, in January 2004, the Board 
ordered a new VA examination of the veteran's low back and an 
etiology opinion based on an accurate history.)  

At an April 2003 RO hearing, the veteran described an in-
service incident where he fell about 45 feet from a gangway 
to a pylon in the water.  He indicated that as a result of 
the fall he was unconscious for 3 days.  He stated that as a 
result of the fall he was in the hospital for more than a 
week.  He said that after the hospitalization they put him on 
duty like nothing had happened, but his military career took 
a nosedive at that point.  He attributed his forced discharge 
from service in 1959 to the fall.  He testified that he was a 
truck driver after service, and although his back was 
problematic, the seats on the truck cushioned the impact of 
the ride on his back.  He stated that his first post-service 
treatment for back trouble was in 1991.  He felt that he had 
been forced to leave service in 1959 at a time when he was 
not medically sound.  He said he had been unable to work from 
1995 to the present.

The veteran underwent a new VA medical examination in October 
2004.  The history received included the July 1959 in-service 
fall onto a piling from a gangway, and the veteran's post-
service industrial accident in February 1991.  After 
reviewing the medical evidence in the claims file, taking a 
history from the veteran, and conducting a physical 
examination of the veteran, the examiner's diagnoses were 
chronic low back pain with degenerative disc disease at L4 to 
S1.  The examiner commented that after careful review of the 
veteran's medical records, the most likely etiology of the 
veteran's current low back disorder was the industrial injury 
that occurred in February 1991.  He also opined that the most 
likely date of onset of the veteran's current low back 
disorder was February 1991.  He elaborated that it was not at 
least as likely as not that the veteran's current low back 
disorder was etiologically related to a low back sprain 
injury in July 1959.  On this point, he noted that the 
veteran was diagnosed with a sprain in 1959 and that it was 
written that "he made an uneventful recovery."  The 
examiner noted that the veteran was returned to regular duty 
and there was no mention in his records of any complaints of 
follow-up for low back pain or a back disorder until his 
workman's compensation claim, 32 years later, in 1991.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The evidence shows that the veteran fell from a substantial 
height on his ship to a pylon during service, resulting in a 
back sprain.  However, treatment records show that he made an 
uneventful recovery and was asymptomatic and fit for duty 
after three days of recovery.  The Board acknowledges the 
veteran's testimony that the fall rendered him unconscious 
for three days and required at least a week of 
hospitalization.  However, the Board regards the 
contemporaneously prepared medical treatment records, 
prepared by medical professionals and indicating that the 
veteran was only unconscious for 10 to 15 minutes and 
recovered fully after three days, as being more reliable, 
probative and accurate in their characterization of the 
initial injury.  The probative value of the veteran's 
layperson account of events over 40 years after the fact is 
by comparison greatly attenuated.

There are several substantial aspects of the evidence 
weighing heavily against the veteran's claim.  First, by the 
veteran's own account, his first treatment for back 
disability after service was in 1991.  Thus, there is no 
medical evidence showing  continuity of symptomatology during 
that 30 year period between the in-service injury and the 
initial post-service treatment.  See 38 C.F.R. § 3.303(b) 
(when the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection).  Moreover, the United States Court of Appeals 
for the Federal Circuit has held that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, opinions from private physicians in 1991 and 
1994 attribute the veteran's back disability as it existed at 
that time entirely to an intercurrent post-service industrial 
injury that occurred in February 1991.  In accord with these 
findings, a VA examining physician in October 2004 also 
opined that the veteran's current back disability was 
attributable to the February 1991 industrial injury.  And 
while there is a substantial body of evidence against the 
veteran's claim, there is no competent medical evidence to 
attribute the veteran's current low back disability to his 
in-service injury to the back.  

There is an opinion of a physician dated in February 1992 
attributing half of the low back disability to the February 
1991 injury and half to "pre-existing advanced 
osteoarthritis." However, the physician did not attribute 
the veteran's advanced osteoarthritis to service, to include 
an in-service injury.  Thus, this medical opinion does not 
support the contended causal relationship.

The Board acknowledges the veteran's opinion that his current 
low back disability is attributable to his in-service injury.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In this case, 
although the veteran is competent to report he had an in-
service injury, he is not competent to provide a medical 
opinion on the etiology of his low back disability or more 
specifically whether his current low back disability is due 
to the July 1959 in-service injury.

Also, because arthritis of the low back is not shown to have 
existed within one year of discharge from service, the 
presumptive provisions regarding service connection for 
arthritis are not for application in the present case.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  


As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


